TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00373-CR


Albert Cubit, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 3030449, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Albert Cubit seeks to appeal from a judgment of conviction for family violence
assault.  Sentence was imposed on April 8, 2005.  There was no motion for new trial.  The deadline
for perfecting appeal was therefore May 9, 2005.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was
filed on June 9, 2005.  Under the circumstances, we lack jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.
1996).

The appeal is dismissed.


				___________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   August 5, 2005
Do Not Publish